—Appeal from a judgment of the Supreme Court (Hemmett, J.), entered March 24, 1993 in Washington County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for, inter alia, failure to exhaust administrative remedies.
Supreme Court correctly concluded that petitioner failed to exhaust his administrative remedies with respect to his request to expunge allegedly incorrect information in his records. Petitioner never sought administrative correction of the alleged inaccuracies prior to commencing this proceeding although such a procedure was available to him by regulation.
Cardona, P. J., Mikoll, Crew III, White and Weiss, JJ., concur. Ordered that the judgment is affirmed, without costs.